J-S50020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DUSTIN LEE MORRIS                          :
                                               :
                       Appellant               :   No. 1424 EDA 2020

          Appeal from the Judgment of Sentence Entered May 29, 2019
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-SA-0000342-2017


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                                 Filed: April 30, 2021

        Appellant, Dustin Lee Morris, appeals from the judgment of sentence

entered in the Court of Common Pleas of Northampton County. We vacate

and remand.

        In a prior appeal, a panel of this Court summarized the history of this

case as follows:

                On June 11, 2017, Officer Jared Gunshore of the Lower
        Saucon Township Police Department was acting as security for a
        hill-climb event and was running license plates to check for
        warrants and other violations. N.T. Trial, 5/29/19, at 3-4. After
        Officer Gunshore ran the license plate of Morris’s vehicle, he
        discovered that [Appellant’s] license was suspended because of a
        DUI conviction.      After [Appellant] identified himself and
        acknowledged that his license was suspended, Officer Gunshore

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50020-20


        cited him for driving while operating privilege is suspended or
        revoked.[1] Id. at 13.

              On October 30, 2017, a Magisterial District Judge found
        [Appellant] guilty and sentenced him to pay a $500.00 fine plus
        costs. [Appellant] filed a timely summary appeal on November
        21, 2017. The court scheduled a de novo trial for March 21, 2018,
        but the matter was continued to May 30, 2018. On May 29, 2018,
        one day prior to the scheduled trial, [Appellant] withdrew his
        summary appeal pursuant to Pennsylvania Rule of Criminal
        Procedure 462(E),2 and he requested imposition of the district
        judge’s sentence.

              2 “If the defendant withdraws the appeal, the trial
              judge shall enter judgment in the court of common
              pleas on the judgment of the issuing authority.”
              Pa.R.Crim.P. 462(E).

              The Honorable Kimberly F.P. McFadden considered
        [Appellant’s] request and ordered the parties to brief the issue of
        whether the lower court’s sentence could be imposed if it did not
        include the mandatory prison term of not less than 60 days nor
        more than 90 days pursuant to 75 Pa.C.S.A. § 1543(b)(1). On
        August 13, 2018, Judge McFadden ordered [Appellant’s] appeal
        withdrawn and remanded the case for resentencing for correction
        of the illegal sentence, as it did not include the mandatory
        minimum. Order, 8/13/18.3

              3   That order provides:

                      AND NOW, this 13[th] day of August, 2018,
                      upon consideration of briefs from
                      Defendant and the Commonwealth, it is
                      hereby ORDERED and DECREED that
                      [Appellant’s]   Summary      Appeal     is
                      WITHDRAWN       and    this   matter    is
                      REMANDED to Magisterial District Court
                      #03·2·04 for correction of the illegal
                      sentence originally imposed, which failed
                      to include the mandatory sentence
                      required by 75 Pa.C.S.A 1543(b). See
____________________________________________


1   75 Pa.C.S. § 1543(b)(1).

                                           -2-
J-S50020-20


                  Commonwealth v. Harrison, 661 A.2d
                  6 (Pa. Super. 1995).

            Trial Court Order, 8/13/18.

             On August 20, 2018, a magisterial district judge
      resentenced [Appellant] in absentia to sixty days of incarceration
      and a $500.00 fine plus costs. Because he was not notified of his
      sentence until November 19, 2018,4 [Appellant] filed a summary
      appeal nunc pro tunc. The court held a second de novo trial on
      May 29, 2019, after which the court found [Appellant] guilty of
      violating Section 1543(b)(1) of the Vehicle Code and sentenced
      him to sixty days of incarceration, with a deferred report date of
      July 1, 2019, and a $500.00 fine plus costs.5

            4 The trial court notes that [Appellant] presented no
            support for his claim that this second sentence was a
            nullity because he had no notice. See Trial Court
            Opinion, 9/11/19, at 3, n.4.

            5 Section 1543(b) of the Vehicle Code provides that
            the defendant “shall be sentenced to pay a fine of
            $500 and to undergo imprisonment of not less than
            60 days nor more than 90 days.” 75 Pa.C.S.A. §
            1543(b)(1) (emphasis added). As section 1543(b)
            requires courts to sentence a defendant to at least 60
            days in jail, the trial court had no discretion to impose
            a lesser sentence pursuant to Rule 462(e). See 42
            Pa.C.S.A. § 9721(a.1)(1); see also Commonwealth
            v. Kenney, 210 A.3d 1077, 1082-83 (Pa. Super.
            2019) (finding that sentence that fails to include
            mandatory term of imprisonment is illegal).

            [Appellant] did not file a timely appeal to this Court.
      Instead, on July 2, 2019, Morris filed a motion in the trial court for
      leave to appeal nunc pro tunc, which the trial court granted on
      July 11, 2019.

Commonwealth v. Morris, 236 A.3d 1122, 2054 EDA 2019 (Pa. Super., filed

April 24, 2020) (non-precedential memorandum at 1-3).            Thereafter, this

Court quashed the appeal due to lack of jurisdiction.


                                      -3-
J-S50020-20


      On May 18, 2020, Appellant filed a petition pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. The PCRA court

held a hearing on July 17, 2020. On July 21, 2020, the PCRA court granted

relief and reinstated Appellant’s right to file a direct appeal. Appellant filed

this appeal on July 24, 2020. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      A. DID THE TRIAL COURT ERR IN PROCEEDING TO REMAND THE
      MATTER TO THE MAGISTERIAL DISTRICT JUDGE FOR
      IMPOSITION OF A SENTENCE OF IMPRISONMENT AFTER
      DEFENDANT/APPELLANT FILED A PRAECIPE TO WITHDRAW
      SUMMARY APPEAL PURSUANT TO RULE 462(E) OF THE
      PENNSYLVANIA RULES OF CRIMINAL PROCEDURE?

      B. DID THE TRIAL COURT ERR IN IMPOSING SENTENCE WITHOUT
      JURISDICTION AFTER FAILING TO ENTER JUDGMENT IN THE
      COURT OF COMMON PLEAS ON THE JUDGMENT OF THE ISSUING
      AUTHORITY WHERE DEFENDANT/APPELLANT HAD WITHDRAWN
      HIS SUMMARY APPEAL PURSUANT TO RULE 462(E) OF THE
      PENNSYLVANIA RULES OF CRIMINAL PROCEDURE?

Appellant’s Brief at 4 (capitalization in original).

      Appellant’s issues challenge whether the trial court lacked jurisdiction to

address Appellant’s case once he withdrew his summary appeal prior to the

start of his de novo proceedings.         Appellant contends that pursuant to

Pa.R.Crim.P. 462(E), the trial court was precluded from taking any action

other than imposing the sentence that had been originally imposed by the

magisterial district judge. We are constrained to agree.




                                       -4-
J-S50020-20


      Our standard of review from a summary appeal is limited to whether an

error of law has been committed and whether the factual findings are

supported by competent evidence. Commonwealth v. Marizzaldi, 814 A.2d

249, 251 (Pa. Super. 2002). The trial court’s adjudication will not be disturbed

on appeal absent a manifest abuse of discretion. Id.

      As previously indicated, Pa.R.Crim.P. 462(E) provides that “[i]f the

defendant withdraws the appeal, the trial judge shall enter judgment in the

court of common pleas on the judgment of the issuing authority.”

Pa.R.Crim.P. 462(E) (emphasis added). While this rule does not specify that

defendants must be allowed to withdraw their summary appeals, it suggests

as much by its language. Moreover, the rule does not require a defendant to

obtain the Commonwealth’s consent or leave of court before withdrawing a

summary appeal.     Rather, under the Rule, it is a defendant’s prerogative

whether to withdraw a summary appeal. Hence, pursuant to Rule 426(E),

once a defendant withdraws an appeal, the trial judge has no discretion in the

matter and “shall” enter judgment on the district judge’s original sentence.

Hence, we find the trial judge had no discretion under Rule 462(E) to preclude

Appellant from discontinuing his appeal and to remand the matter to the

magisterial district judge for imposition of a new sentence.

      Indeed, nothing in Pa.R.Crim.P. 462 or in the other rules governing

summary appeals requires a defendant to obtain leave of court or the consent

of the other party before withdrawing an appeal. Moreover, in not imposing


                                     -5-
J-S50020-20


limitations on the withdrawals of appeals from summary dispositions, it is clear

that the Rules of Criminal Procedure did not intend any such restrictions.

Allowing defendants in summary proceedings to withdraw unilaterally their

appeals prior to the start of the de novo trial is consistent with the liberal right

accorded appellants under our rules of appellate procedure to discontinue their

appeals. See Pa.R.A.P. 1973(a) (“An appellant may discontinue an appeal or

other matter as to all appellees as a matter of course until 14 days after the

date on which the appellee’s principal brief is due, or thereafter by leave of

court upon application.”). This is in keeping with our policy of discouraging

unnecessary appeals.

      Here, the motion to withdraw the summary appeal was made before the

start of the trial de novo. In that situation, and pursuant to Rule 462(E), we

conclude that an appellant may unilaterally discontinue his appeal. In this

case, the trial judge failed to follow Rule 462(E) and allow Appellant to

withdraw his appeal and to enter judgment on the judgment of the issuing

authority.      Accordingly, we vacate Appellant’s judgment of sentence and

remand for the entry of judgment on the judgment of the magisterial district

justice.

      Judgment of sentence vacated.             Case remanded.         Jurisdiction

relinquished.

      Judge Strassburger did not participate in the consideration or decision

of this case.


                                       -6-
J-S50020-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/21




                          -7-